

116 HR 8052 IH: Animal Cruelty Enforcement Act of 2020
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8052IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Mr. Neguse (for himself, Mr. Gaetz, Mr. Cohen, and Mr. Carter of Georgia) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish an Animal Cruelty Crimes Section within the Department of Justice’s Environment and Natural Resources Division, and for other purposes.1.Short titleThis Act may be cited as the Animal Cruelty Enforcement Act of 2020.2.FindingsCongress finds the following:(1)There is a significant connection between animal cruelty and violence against humans, domestic violence, child abuse, sexual abuse, homicide, gang activity, drug trafficking, and other crimes.(2)Animal fighting activity may increase the spread of diseases transmitted between animals and people. (3)A number of Federal laws have been enacted to address cruelty to animals.(4)Recognizing the connection between animal cruelty and serious crimes the Federal Bureau of Investigation tracks animal cruelty crimes.(5)There is bipartisan and widespread public support for addressing animal cruelty.(6)There is a government interest in ensuring laws are robustly enforced for the betterment and protection of society.(7)The lack of a dedicated animal crimes enforcement unit within the Department of Justice has resulted in unacceptable delays in prosecutions, and an overall lack of prosecution, of animal crimes. (8)Dedicated staff and resources at the Department of Justice will facilitate successful enforcement of animal cruelty laws, which often have unique investigative elements, by providing specialized knowledge and focus, and streamlining the handling of these offenses.3.Animal Cruelty Crimes Section of the Department of Justice(a)EstablishmentThere is established an Animal Cruelty Crimes Section within the Department of Justice’s Environment and Natural Resources Division to enforce Federal laws prohibiting animal cruelty under the jurisdiction of the Department of Justice. (b)PurposeThe purpose of the Animal Cruelty Crimes Section is to enforce Federal laws prohibiting animal cruelty under the jurisdiction of the Department of Justice and to vigorously pursue investigations and prosecutions under such laws. (c)CoordinationThe Animal Cruelty Crimes Section shall coordinate with the Department of Agriculture, the Office of Inspector General of the Department of Agriculture, the Federal Bureau of Investigation, the United States Marshals Service, U.S. Customs and Border Protection, and other agencies, as appropriate.(d)ReportOn the date that is one year after the date of enactment of this Act, and annually thereafter, the Animal Cruelty Crimes Section shall submit to Congress a report on, for the previous year—(1)the number of charges that were filed for violations of laws described in subsection (b), disaggregated by the law alleged to have been violated, the State in which the violation was alleged to have occurred, and the number of convictions; and(2)the number of investigations of violations of laws described in subsection (b) for which charges were not filed. 